Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1852
                        Lower Tribunal No. 20-8756
                           ________________


                             Fareda Sands,
                         Appellant/Cross-Appellee,

                                     vs.

  Anti-Money Laundering & Financial Crimes Institute, LLC,
                         Appellee/Cross-Appellant.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

      Law Offices of Troy D. Ferguson, P.A., and Troy D. Ferguson, for
appellant/cross-appellee.

      The Foodman Firm, P.A., and Daniel Foodman, for appellee/cross-
appellant.


Before LINDSEY, MILLER and BOKOR, JJ.

     BOKOR, J.
      Fareda Sands appeals the trial court’s grant of a temporary injunction

enjoining her from engaging in any activity violating a non-disclosure, non-

solicitation, and non-competition agreement executed with her former

employer. We agree with the trial court’s findings that the employer satisfied

all elements for a temporary injunction by demonstrating a substantial

likelihood of success on the merits, irreparable harm, and that an injunction

would serve the public interest. See Fla. Dep’t of Health v. Florigrown, LLC,

317 So. 3d 1101, 1110 (Fla. 2021) (discussing required elements for a

temporary injunction). Thus, we affirm the issuance of the injunction.

      However, we reverse and remand in part because the trial court did

not conduct an evidentiary hearing or otherwise allow the parties to present

evidence as to the amount of the injunction bond. See Fla. R. Civ. P.

1.610(b) (“No temporary injunction shall be entered unless a bond is given

by the movant in an amount the court deems proper, conditioned for the

payment of costs and damages sustained by the adverse party if the adverse

party is wrongfully enjoined.”); Pledger Tr. Series 28, LLC v. Apeiron

Holdings Miami, LLC, 306 So. 3d 1115, 1116 (Fla. 3d DCA 2020) (affirming

in part as to merits of injunction, but reversing and remanding in part for

evidentiary hearing where “Pledger was not given an opportunity to present

evidence on the amount of the bond”); TJ Mgmt. Grp., LLC v. Zidon, 990 So.



                                      2
2d 623, 626 (Fla. 3d DCA 2008) (affirming denial of motion to dissolve

injunction and remanding for trial court to conduct evidentiary hearing on

injunction bond).

     Affirmed in part, reversed in part, and remanded with instructions.




                                     3